In three separate actions to recover damages for personal injuries sustained by plaintiffs-employees in the course of their employment by defendant, the defendant appeals from three orders of the Supreme Court, Kings County, entered April 22, 1960, denying its motions to dismiss the amended complaints on the ground that the court has no jurisdiction of the subject of the actions and that the complaints do not state facts sufficient to constitute a cause of action (Rules Civ. Prac., rule 106, subds. 1, 4). The said complaints allege, in substance, that plaintiffs were injured as a result of defendant’s wanton, intentional, unlawful and affirmative wrongful acts in removing certain safety guards from machines operated by plaintiffs; that such acts in effect constituted an assault on plaintiffs by defendant; and that the injuries were not accidental within the purview of the Workmen’s Compensation Law. Orders reversed and amended complaints dismissed, with one bill of $10 costs and disbursements. There is no allegation that the guards were removed with a deliberate intent to injure plaintiffs. Rather, it is alleged that the removal was “for the sole purpose of increasing " production for greater increment and profits.” In our opinion, these complaints plead causes of action for injuries suffered by workmen as a result of industrial accidents in a covered employment, for which the Workmen’s Compensation Law accords to the employer immunity from an action for damages (Artonio v. Kirsch, 3 A D 2d 939). Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.. concur. [23 Misc 2d 309.]